FLETCHER, Chief Judge
(concurring in the result):
I am unwilling to make the key assumption upon which the principal opinion rests: that the trial judge would have suspended portions of the adjudged sentence had he not apparently concluded “that he had no power to suspend.” The trial judge’s recommendation was just that and, as acknowledged in the principal opinion, it was “contingent upon the appellant’s behavior between the date of trial and the convening authority’s action.” Certainly then, the trial judge did not intend to suspend part of the sentence at the time he imposed it for he qualified his suspension recommendation with a condition precedent. Nor did the trial judge indicate that he would have suspended the sentence, if he had possessed the authority to do so.
With the facts in this posture, I find it unnecessary to issue an advisory opinion that purportedly resolves the legality of the practice of a trial judge suspending sentence, other than to note that a reading of United States v. Marshall, 2 U.S.C.M.A. 342, 8 C.M.R. 142 (1953), satisfies me that this Court did not consider, much less soundly reject, 18 U.S.C. § 3651 which did not exist in its present form at the time Marshall was decided. Until such time as a trial judge actually suspends or evidences some desire to personally suspend either all or a portion of a sentence he has imposed, I will reserve judgment on the question presented.